 


109 HRES 738 IH: Congratulating Jason Kamras for his exceptional dedication to the students of John Philip Sousa Middle School in Washington, D.C., resulting in his selection as National Teacher of the Year, 2005–2006, in recognition of his work.
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 738 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Ms. Norton (for herself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Congratulating Jason Kamras for his exceptional dedication to the students of John Philip Sousa Middle School in Washington, D.C., resulting in his selection as National Teacher of the Year, 2005–2006, in recognition of his work. 
 
 
Whereas for nine years, Jason Kamras has shown extraordinary commitment to John Philip Sousa Middle School students by providing high quality education, including many hours beyond formal instructional time; 
Whereas Jason Kamras has designed highly effective innovations in teaching, including new approaches to the mathematics curriculum, and has co-founded a digital photography program to create biographical photographic essays, for which he received the 2001 Mayor’s Art Award for Outstanding Contribution to Arts Education; 
Whereas Jason Kamras, by working closely with students, school leadership, teachers, and parents, has improved Stanford 9 scores at John Philip Sousa Middle School by forty percent; 
Whereas on April 20, 2005, Jason Kamras was honored by the President and First Lady at a White House ceremony as National Teacher of the Year; 
Whereas 2005 is the first year in which a District of Columbia public school teacher has been honored as National Teacher of the Year in the 54-year history of the award; 
Whereas Jason Kamras is an alumnus of Teach For America, a national corps of outstanding college graduates committed to ensuring that students from underserved communities receive the educational opportunities they deserve; and 
Whereas Jason Kamras, as a result of his recognition as National Teacher of the Year, has dedicated one year as a national spokesman for high-quality education: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Jason Kamras, a Washington, D.C. public school teacher, for his selection as National Teacher of the Year;  
(2)thanks Jason Kamras for his exceptional dedication and outstanding service to the students of John Philip Sousa Middle School;  
(3)congratulates Principal William Lipscomb of John Philip Sousa Middle School for encouraging creative and innovative teaching methods; and  
(4)expresses its appreciation to the Principal and teachers of John Philip Sousa Middle School and to the teachers and principals of the District of Columbia for their commitment and service to the education of the city’s children. 
 
